DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, 15/697,799, was filed on Sept. 7, 2017, and claims priority from Provisional Application 62/385,291, filed Sept. 9, 2016.  The effective filing date is after the AIA  date of March 16, 2013, and so the application is being examined under the “first inventor to file” provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Status of the Application
This 2nd Action Non-Final Office Action is in response to Applicant’s amendment filed on 8/25/2022.
Claims 1-6, 11-15, and 18-20 are pending, of which claims 1, 19, and 20 are independent.
The independent claims 1, 19, and 20 have been substantively amended to recite the features of (currently cancelled) claims 16 and 17.  Claims 16 and 17 have been cancelled.  Claims 7-10 were previously cancelled. 
All pending claims have been examined on the merits.  

Information Disclosure Statement
The Information Disclosure Statements (IDS) submitted on 3/18/2021 and 8/25/2022 have been considered. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-6, 11-15, and 18-20 are rejected under 35 U.S.C. §101 because the claimed invention is directed to non-statutory subject matter.  The claimed invention is directed to an abstract idea, without “significantly more”.  
The abstract idea elements in independent claim 1 are shown in regular font.  The “additional elements” are shown in underlined font: 
1. (Currently Amended) A method comprising:
prior to conducting, at a loan processing subsystem, any interaction with a customer client, obtaining, at a temporary distributed ledger digital asset address of the loan processing subsystem, a distributed ledger digital asset from a distributed ledger digital asset network subsystem;
after obtaining the distributed ledger digital asset, receiving, at the loan processing subsystem, a loan request from a first subsystem on behalf of the customer client, wherein the loan request is for a value;
after receiving the loan request, determining, at the loan processing subsystem, a loan structure for the loan request based on the value and the customer client, wherein the determining comprises guaranteeing, at the loan processing subsystem, that a deposit has been made, after obtaining the distributed ledger digital asset, on behalf of the customer client based on the value, and wherein the loan structure comprises information indicative of the customer client;
after determining the loan structure, transmitting at least a portion of the obtained distributed ledger digital asset from the temporary distributed ledger digital asset address of the loan processing subsystem to a distributed ledger digital asset wallet of a merchant client subsystem without the intervention of any central authority as at least one loan payout based on the determined loan structure;
linking, at the loan processing subsystem, the information indicative of the customer client with the transmitted at least a portion of the obtained distributed ledger digital asset; and 
after transmitting the at least a portion of the obtained distributed ledger digital asset, receiving a fiat money asset, at the loan processing subsystem, from at least one of a customer client subsystem on behalf of the customer client or a fiat money asset network subsystem on behalf of the customer client as at least one loan payoff based on the determined loan structure.

More specifically, claims 1-6, 11-15, and 18-20 recite an abstract idea: “Certain Methods of Organizing Human Activity", specifically “Commercial or Legal Interactions (Including Agreements in the form of Contracts; Legal Obligations; Advertising, Marketing, or Sales Activities or Behaviors; Business Relations)”, as discussed in MPEP §2106(a)(2) Parts (I) and (II), and in the 2019 Revised Patent Subject Matter Eligibility Guidance. 
The “additional” structural elements are: “loan processing subsystem” and “a first subsystem”.
The “additional” extra-solution elements are “obtaining, at a temporary distributed ledger digital asset address of the loan processing subsystem, a distributed ledger digital asset from a distributed ledger digital asset network subsystem”, “receiving, at the loan processing subsystem, a loan request from a first subsystem on behalf of the customer client”, “transmitting at least a portion of the obtained distributed ledger digital asset from the temporary distributed ledger digital asset address of the loan processing subsystem”, and “receiving a fiat money asset, at the loan processing subsystem”.
This abstract idea is not integrated into a practical application, because:
The claim recites an abstract idea with additional generic computer elements. The generically recited computer elements (“loan processing subsystem” and “a first subsystem”) do not add a meaningful limitation to the abstract idea, because they amount to simply implementing the abstract idea on a computer.  The claim amounts to adding the words "apply it" (or an equivalent) with the abstract idea, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea.
The extra-solution activities (“obtaining”, “receiving”, “transmitting”, and “receiving”) do not add a meaningful limitation to the method, as they are insignificant extra-solution activity;
The combination of the abstract idea with the additional elements (generically recited computer elements), and/or with the extra-solution activities, does not integrate the abstract idea into a practical application.
The claims do not include additional elements that are sufficient to amount to significantly more than the abstract idea, because: 
When considering the elements "alone and in combination" (“loan processing subsystem”, “a first subsystem”), they do not add significantly more (also known as an "inventive concept") to the exception, because they amount to simply implementing the abstract idea on a computer.  Instead, they merely add the words "apply it" (or an equivalent) with the abstract idea, or mere instructions to implement an abstract idea on a computer, or merely use a computer as a tool to perform an abstract idea.
In regards to the extra solution activities (“obtaining”, “receiving”, “transmitting”, and “receiving”), these are well-understood, routine, conventional computer functions recognized by the court decisions listed in MPEP § 2106.05(d).
More specifically, see the court cases OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network) and (presenting offers and gathering statistics), OIP Techs., 788 F.3d at 1362-63, 115 USPQ2d at 1092-93; buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network).
Independent claims 19 and 20 are rejected on the same grounds as independent claim 1, plus also on the grounds that independent claim 20 recites a non-transitory computer-readable medium, which is merely another generic computer component. 
All dependent claims are also rejected, because they merely further define the abstract idea. 

RESPONSE TO ARGUMENTS
Re: Claim Rejections - 35 USC § 101
Applicant’s arguments filed 9/16/2020 have been fully considered but they are not persuasive. 
The Examiner finds that the amended claims are directed to an abstract idea (more specifically, to a “Fundamental Economic Practice", specifically “Concepts Relating to Agreements Between People for Performance of Financial Transactions”), without “substantially more” than the abstract idea itself. 
The most recent amendments to the independent claims are further amendments to the abstract idea of determining that a collateral has been deposited for a loan.  The newly added “linking” step of “customer information” to a digital asset constitutes an “apply it” of the abstract idea (on a general purpose computer). These amendments are not “substantially more” than the abstract idea itself. 
This Office Action is a 2nd Action Non-Final Office Action, because the previous indication of allowability of (then pending) dependent claim 17 has been withdrawn.

Re: Claim Rejections - 35 USC § 103
Applicant’s amendments to the independent claims 1, 19, and 20 overcame the previously cited prior art of record. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
See US 2016/0335628 A1 to Weigold  (Filed May 14, 2015, Published Nov. 17, 2016): 
[0040] In a first embodiment of the present invention described in FIG. 3, although this should not be seen as limiting the invention in any way, a secure digital currency storage, payment and credit lending platform is provided to customers by a digital currency card issuer, banking institution or wallet vendor; and consists of the following eight distinct components of hardware and software; 

[0047] a seventh component being of software, namely the vendors software engine that runs on the vendors online server platform, and performs numerous functions including, but not limited to (a) validation of customer identity, account balances and spending limits (b) interfacing with the credit card associations and digital currency accounts for transaction validation, (c) temporary pairing of spliced keys to produce a complete paired private key, (d) using the paired private key for digital currency transactions and conversions into fiat currency transactions, (e) updating and encryption of spliced private keys stored on the customers computer and vendors online server platform, (f) updating customer card account balances and spending limits, (g) creation of a back-up of the paired private key stored on the vendors offline server network before deleting it on the online server, and (h) interfacing with a distributed peer-to-peer lending network for funding credit card customer accounts; and [0048] an eighth component being of software, namely the vendors peer-to-peer lending platform or network that connects customers applying for digital currency credit card funds with a pool or distributed network of digital currency lenders which may include both external third party credit investors and existing customers with debit card accounts, stores all existing credit balances and spending limits, and manages all customer credit card contracts, fees and interest charges on behalf of the lender, or pool of lenders.

US 2022/0130005 A1 to Xu (Eff. Filed Jan. 31, 2019.  Does not qualify as prior art). See Abstract:

A system (100) including a merchant system (110) and client system (120) to perform a computer implemented method (800) comprising: receiving (801) one or more parameters of a contract; generating (803) a smart contract representing the contract in accordance with the one or more parameters; recording (805) the smart contract on a distributed ledger (140); receiving (811) a request for a contract token; and issuing (813) the contract token in accordance with the smart contract, wherein the contract token is associated with a merchant, and wherein the one or more parameters are specified by the merchant.

Applicants are invited to contact the Office to schedule an in-person interview to discuss and resolve the issues set forth in this Office Action.  Although an interview is not required, the Office believes that an interview can be of use to resolve any issues related to a patent application in an efficient and prompt manner. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
Any inquiry concerning this communication or earlier communications should be directed to Examiner Ayal Sharon, whose telephone number is (571) 272-5614, and fax number is (571) 273-1794.  The Examiner can normally be reached from Monday to Friday between 9 AM and 6 PM.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ryan Donlon can be reached on (571) 270-3602.  The fax number for the organization where this application or proceeding is assigned is 571-273-8300.  
	Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Sincerely,

/Ayal I. Sharon/
Examiner, Art Unit 3695

November 4, 2022